Citation Nr: 1760138	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  08-02 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to August 1979 with subsequent service in the Army Reserves and Colorado Army National Guard from August 1979 to July 2005. 

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at an April 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims file. 

In an August 2011 decision, the Board remanded the appeal for further development.  In a July 2014 decision, the Board denied the issues of entitlement to service connection for a left long finger disability, a right hip disability, and a left knee disability.  The Board also remanded the issues of entitlement to service connection for gout, bilateral hearing loss, tinnitus, and a heart disability for further development. 

In a January 2015 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for gout and assigned a noncompensable rating effective February 10, 2006.  As this is considered a full grant of the benefits sought on appeal the issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In a September 2015 decision, the Board denied entitlement to service connection for bilateral hearing loss and tinnitus and remanded the issue of entitlement to service connection for a heart disability for further development.  

In an April 2017 decision, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents file reveals documents that are either duplicative or irrelevant to the issues on appeal.


FINDING OF FACT

The Veteran's heart disability did not manifest during or as a result of active military service, Reserve service, or National Guard Service.  


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran was afforded a VA examination in November 2011 and VA addendum opinions in February 2016 and May 2017.  In the February 2017 and November 2017 informal hearing presentations, the Veteran's representative asserted that the VA examiners failed to address any correlations of the disease to the Veterans "high fat" military diet for a 35 year period.  The Board notes that the VA examiners did not specifically address the correlation between the high fat military diet and the Veteran's diagnosed heart disability.  However, no such medical opinion was needed in the absence of competent evidence suggesting a link between the reported military diet and the Veteran's currently diagnosed heart disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  For these reasons, the Board finds that there is no need for further examination or medical opinion.  

The Board also finds that the RO has substantially complied with the August 2011, July 2014, and April 2017 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

The Veteran testified at the April 2011 Travel Board hearing that he began experiencing chest pains in the early 1980s while he was in the Army Reserve and stationed in Lubbock, Texas.  Following an examination, the Veteran stated he was diagnosed with arteriosclerosis, catheterized and was told to alter his diet.  The Veteran blamed his heart condition on the high-fat foods given to him by the Army.  The Veteran further testified that in 2004 one of his arteries was completely blocked and he had a stent placed in his heart.  The Veteran also reported that he did not pursue treatment for his chest pains because he did not want to negatively affect his career.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (2012); 38 C.F.R. 3.303 (a) (2017). 
Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty; or a period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21) and (24); 38 C.F.R. § 3.6 (a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6 (c)(1). 

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.  A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1 (m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

Turning to the evidence of record, private treatment records dated August 1995 to January 2006 reveal an October 2005 private treatment record that shows the Veteran reported that he had been quite active but had noted a marked change in his exercise capacity.  The physician noted that risk factors included long standing dyslipidemia.  The Veteran was diagnosed by Dr. J.S., with shortness of breath and dyslipidemia.  The Veteran was given a stress test and Dr. J.S. noted that after exercising for one minute into Stage 4, the Veteran achieved a peak heart rate of 143 beats per minute, which is equivalent to 85 percent of the maximum predicted heart rate, which was suggestive of ischemia in the lateral pericardial leads.  Dr. J.S. also noted that the Veteran experienced exercise-induced chest discomfort during the stress test. An October 2005 echocardiogram report indicated trace mitral and tricuspid regurgitation as well as a minimally calcified aortic valve without evidence of aortic stenosis.  The Veteran was again examined by Dr. J.S. in November 2005 and was diagnosed with atherosclerotic heart disease, total occlusion of the left atrial dimension and dyslipidemia.  The Veteran was given a stent to treat these conditions by Dr. J.S.

The Veteran was afforded a VA examination in November 2011.  The examiner noted that significant as a feature was the Veteran's description of chest pain which lasts hours to days.  The examiner explained that the importance of that description by the Veteran essentially eliminates this kind of chest pain as ischemic in origin since ischemic chest pain tends to last minutes in the typical story regarding angina pectoris and in the case of myocardial infarction generally speaking lasts an hour or slightly more but never hours to days.  The examiner explained that pain of pericarditis could last days; it is true, but that is not the issue at hand.  The examiner further explained that the history of pain particularly that in Lubbock, Texas, many years ago does not and did not represent an ischemic manifestation at that time.  The examiner noted that the Veteran did not give a typical history of angina pectoris.  The examiner explained that the difficulty in trying to decide when the Veteran had a total occlusion of the left anterior descending artery, which was identified at the catheterization in 2005, was that the Veteran was a runner for many years. He essentially has no damage whatsoever per the echocardiograms of 2005 and 2011 from that total occlusion of the left anterior descending artery.  The examiner explained that the only explanation was that in running all those years he was able to develop collateral circulation such that blood flow around an occlusion in the left anterior descending artery or elsewhere would be maintained.  The examiner stated that he strongly felt that this was the case and the Veteran reported that is exactly what his cardiologist, Dr. S, also advised.  The examiner explained that this means that both physicians expect a total occlusion of the left anterior descending artery to have significant consequences in terms of myocardial infarction unless collateral circulation has developed to preserve the integrity of the myocardium, its viability, and its function.  The examiner explained that there was no question that on the echocardiograms of 2005 and 2011 there was excellent preservation of left ventricular systolic function, as is so well shown in the recent echocardiogram which states clearly no wall motion abnormality and a left ventricular ejection fraction of 73%.

The examiner further concluded that the Veteran's symptoms of very prolonged chest pain, lasting hours to days basically excluded myocardial ischemia as a cause for the reasons which are cited above.  The examiner explained that there was no evidence that at any time in association with chest pain he had elevation of the biomarkers, typical evidence of myocardial infarction, wall motion abnormalities or EKG changes except the possibility of changes in stage 4 in the treadmill test referred to by Dr. S.  The examiner concluded that there was not any solid reliable evidence that a heart condition could have been diagnosed while the patient was in Army Reserve service, which according to him ended in 1997.  This also recognizes that due to the presence of his collaterals he simply cannot date the time when he had total occlusion of the left anterior descending artery.  The examiner also concluded that there was no likelihood that he could date the Veteran's ischemic heart disease (arteriosclerotic heart disease) to an onset during the period of Army Reserve service assuming that period of service ended in 1997.  The examiner again noted that the Veteran's chest pain, which the Veteran stated was present, is wholly atypical and far from likely to represent myocardial ischemia

In a February 2016 VA addendum opinion, the examiner concluded that the onset of Veteran's arteriosclerotic heart disease more likely than not dates to approximately October 2004 because the Veteran began experiencing progressive dyspnea on exertion and a marked change in his exercise capacity starting at that time.  The examiner explained that medical records show that Veteran was evaluated by cardiologist Dr. S for progressive dyspnea on exertion that started approximately one year prior to his October 4, 2005, treatment.  The examiner explained that since the onset of the Veteran's symptoms appear to have been insidious rather than abrupt, it is not possible to provide a more precise time frame than approximately October 2004 without resorting to mere speculation.  The examiner noted that at the October 4, 2005, visit with Dr. S the Veteran also reported a marked change in his exercise capacity, and his EKG was found to be abnormal with T-wave inversions in leads 3 and AVF and biphasic T waves in V6.  The examiner noted that Dr. S proceeded with a cardiolite study, which was abnormal, and the Veteran then underwent cardiac catheterization with stent placement in October 2005.  The examiner explained that progressive dyspnea on exertion is a classic symptom of ischemic heart disease.  The examiner noted that in a large series of patients with referration of dyspnea, 42 percent with this symptom alone had ischemia on exercise echocardiography.  The examiner noted that similarly, decreased exercise tolerance is a classic symptom of myocardial ischemia.  The examiner noted that exercise increases the myocardial demand for oxygen, a demand that cannot be satisfied by a diseased or occluded vessel, resulting in exercise-induced symptoms.  The examiner explained that accordingly, it is reasonable to date the onset of his atherosclerotic heart disease to the time when his symptoms first presented, which in his case would be approximately October 2004.

The examiner also concluded that based on review of the records currently available, it is less likely than not that Veteran's arteriosclerotic heart disease was incurred in or caused by his military service in any way.  The examiner explained that as noted by the RO, the Veteran's dates of active duty are July 1975 to August 1989 and the Veteran did not develop any cardiac symptoms until approximately October 2004, over 25 years after he left active duty.  The examiner explained that there are no additional DD214s demonstrating subsequent periods of active duty.  The examiner also noted that review of VBMS does not reveal any Line of Duty (LOD) evaluations or any other evidence showing that Veteran developed dyspnea on exertion while performing his National Guard duties.  The examiner explained that in fact, if the Veteran had presented with dyspnea on exertion while performing his National Guard duties, one would expect to see records of him being evaluated either in an emergency room or by a military facility; however, this is not the case.  The examiner explained that instead, the Veteran was evaluated on an outpatient basis by Dr. S, a civilian cardiologist associated with the Longmont Clinic.  The examiner concluded that therefore, in the absence of LOD determinations or medical records supporting the presence of dyspnea on exertion when the Veteran was performing his National Guard duties, it is less likely than not that Veteran's arteriosclerotic heart disease was incurred in or caused by his military service in any way.

In a May 2017 VA addendum opinion the examiner acknowledged the Board's admission that the Veteran's service treatment records from his active duty, Reserve service, and National Guard Service have been deemed unavailable.  The examiner stated that however, she felt examiner feels that the records currently available are more than sufficient to support her previous February 2016 opinion based on the chronic nature of Veteran's coronary artery disease.  The examiner explained that as noted in the previous February 2016 opinion, the Veteran's symptoms were insidious, suggestive of *chronic*--not acute--atherosclerotic occlusion.  The examiner explained that the distinction is significant because acute atherosclerotic occlusion is a discrete event that could easily be related to service if it occurred while the Veteran was performing his duties with the Reserve or National Guard, but chronic atherosclerotic occlusion is unlikely related to service because it would be occurring gradually over time and not due to a discrete incident associated with Reserve or National Guard duty.  The examiner explained that differences between chronic and acute atherosclerotic occlusion may be more readily apparent by thinking of the arteries as pipes.  The examiner explained that chronic atherosclerotic occlusion is like pipes in an old house becoming clogged with sediment and debris over time; without intervention, the amount of water moving through the pipes will get steadily smaller and smaller until eventually the pipes are completely occluded.  The examiner explained that symptoms associated with chronic atherosclerotic occlusion are typically gradual and progressive, reflecting the steadily diminishing supply of blood flowing through the arteries.  The examiner stated that in contrast, acute atherosclerotic occlusion occurs when an atherosclerotic plaque abruptly ruptures and blocks the vessel, like a child flushing a ball down the toilet and immediately blocking the pipes.  The examiner stated that symptoms associated with acute atherosclerotic occlusion are typically sudden and pronounced, reflecting the abrupt cessation of blood supply to the cardiac tissue.  The examiner explained that the available medical record strongly supports the Veteran's coronary artery disease being chronic in nature.  The examiner explained that specifically, at his October 2005 consultation visit with cardiologist Dr. J.S, the Veteran was "quite concerned" about having heart disease.  The examiner explained that given that the Veteran was already suspicious of having heart disease, one would naturally expect him to report any acute symptoms to his cardiologist, but he did not.  The examiner noted that on the contrary, he reported having "progressive dyspnea on exertion" over the last year, consistent with a chronic process.  The examiner stated that more significantly, his cardiac catheterization findings were also consistent with chronic coronary artery disease.  Specifically, at the November 2005 visit for follow-up of Veteran's angioplasty and stenting, Dr. S noted, "The LAD was able to be opened and this did seem like a *chronic* total occlusion" [emphasis this examiner's].  The examiner stated that in conclusion, by clearly documenting the chronic nature of Veteran's coronary artery disease, the currently available medical records are more than sufficient to support the previous February 2016 opinion.  

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection for a heart disability.  

In this regards, the Board finds the VA medical opinions, when taken together, to be highly probative to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the VA opinions were provided by VA medical professionals who possess the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinions are shown to have been based on a review of the Veteran's record and are accompanied by a sufficient explanation.  The May 2017 VA examiner also explained why even though the Veteran's service treatment records are unavailable, there was still enough evidence of record to provide the requested opinion.  Furthermore, there is no contrary medical opinion of record.  The Board thus finds that the VA opinions, when taken together, are dispositive of the nexus question in this case.

The Board acknowledges that the VA medical opinions concluded that the earliest medically ascertainable onset of heart disease was in October 2004.  The Board notes that the Veteran's personnel records reveal that in October 2004 his only service was a period of INACDUTRA from October 16, 2004, to October 17, 2004.  As noted above, service connection is only warranted for an injury during a period of INACDUTRA and in the instant case the Veteran's heart disability is a disease.  See 38 C.F.R. § 3.309(a) (2017).  Furthermore, the February 2016 VA examiner explained that the Veteran's chronic atherosclerotic occlusion is unlikely related to service because it would be occurring gradually over time and not due to a discrete incident associated with Reserve or National Guard duty.  

The Board also acknowledges the Veteran's lay assertion that his heart disability is related to his military service, to include the military diet.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of cervical degeneration, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms and personal observations, any opinion regarding the nature and etiology of his heart disability requires medical expertise that the Veteran has not demonstrated because the cause of the Veteran's heart disability may be due to multiple causes thereby requiring medical expertise to discern the cause.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his disability is in any way related to his military service.  

Finally, the Board has properly afforded consideration based on presumptive service connection and continuity of symptomatology for the Veteran's heart disability as arteriosclerosis is included in the enumerated conditions under 38 C.F.R. § 3.309 (a).  Walker, supra.  The Board acknowledges the Veteran's report that he began experiencing chest pains in the early 1980s while he was in the Army Reserve and stationed in Lubbock, Texas. The Board also again notes that February 2016 VA examiner concluded that the Veteran's chronic heart disability would be occurring gradually over time.  However, as noted above, the November 2011 VA examiner explained that the history of pain particularly that in Lubbock, Texas, many years ago does not and did not represent an ischemic manifestation at that time.  Accordingly, the preponderance of the evidence is against finding that the Veteran's heart disability manifested in service, within the first post-service year, or is otherwise etiologically related to service.    

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a heart disability is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


